DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–10 is/are pending.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0411891 A1.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the international search report have not been 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character 3 has been used to designate both a negative electrolyte tank (e.g., Figs. 2 and 3, abstract, [0021], [0029], claim 1) and a positive electrolyte tank (e.g., Fig. 1, [0014]).
Reference character 4 has been used to designate both a positive electrolyte tank (e.g., Figs. 2 and 3, abstract, [0021], [0029], claim 1) and a negative electrolyte tank (e.g., Fig. 1, [0014]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract uses the form and legal phraseology often used in patent claims.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FLOW BATTERY INCLUDING ELECTROLYTE TANKS IN UNDERGROUND CONTAINER.

The disclosure is objected to because of the following informalities:
The molecular formula for vanadium pentoxide is written as V2O5 in paragraph [0005]. The molecular formula for vanadium pentoxide is V2O5. The molecular formula for vanadium pentoxide should be written as V2O5 in paragraph [0005].
2SO4. The molecular formula for sulfuric acid should be written as H2SO4 in paragraph [0005].
Reference character 17 is referred to as a thermal management device in paragraphs [0017] and [0018]. Reference character 14 is used to designate a thermal management device; and reference character 17 is used to designate a stack of planar cells. Reference character 17 should not be used to designate a thermal management device in paragraphs [0017] and [0018].
Reference character 3 has been used to designate both a negative electrolyte tank (e.g., Figs. 2 and 3, abstract, [0021], [0029], claim 1) and a positive electrolyte tank (e.g., Fig. 1, [0014]). The same reference character must never be used to designate different parts. See 37 CFR 1.84(p)(4).
Reference character 4 has been used to designate both a positive electrolyte tank (e.g., Figs. 2 and 3, abstract, [0021], [0029], claim 1) and a negative electrolyte tank (e.g., Fig. 1, [0014]). See 37 CFR 1.84(p)(4).
The term battery module is capitalized in paragraph [0022]. The term battery module is not a proper noun and should not be capitalized. The term battery module should not be capitalized in paragraph [0022].
The term battery module is capitalized in paragraph [0030]. The term battery module is not a proper noun and should not be capitalized. The term battery module should not be capitalized in paragraph [0030].
The term module is capitalized in paragraph [0032]. The term module is not a proper noun and should not be capitalized. The term module should not be capitalized in paragraph [0032].

The term polyethylene is capitalized in paragraph [0035]. Chemical names are not proper nouns and should not be capitalized. The term polyethylene should not be capitalized in paragraph [0035].
The term module is capitalized in paragraph [0039]. The term module is not a proper noun and should not be capitalized. The term module should not be capitalized in paragraph [0039].
Appropriate correction is required.

Claim Objections
Claim(s) 1, 3–5, and 7 is/are objected to because of the following informalities:
Claim 1 sets forth a plurality of element without each element separated by a line indentation. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP 608.01(m).
Claim 3 ends with a comma. Each claim begins with a capital letter and ends with a period. See MPEP 608.01(m). Claim 3 should end with a period.
The term polypropylene is capitalized in claim 4. Chemical names are not proper nouns and should not be capitalized. The term polypropylene should not be capitalized in claim 4.
The term polyethylene is capitalized in claim 4. Chemical names are not proper nouns and should not be capitalized. The term polyethylene should not be capitalized in claim 4.
claim 5. Chemical names are not proper nouns and should not be capitalized. The term polypropylene should not be capitalized in claim 5.
The term polyethylene is capitalized in claim 5. Chemical names are not proper nouns and should not be capitalized. The term polyethylene should not be capitalized in claim 5.
Claim 7 recites the limitation "compund." Claim 7 should recite the limitation "compound."
Appropriate correction is required.

The claims are objected to because they include reference characters that are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses to avoid confusion with other numbers or characters, which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites "[a] flow battery, comprising … a primary cabinet 19." However, claim 2 recites the limitation "wherein said primary cabinet 19 can be eliminated by placing all the components also underground." It is unclear if "a primary cabinet 19" is an optional element because claim 1 requires a primary cabinet whereas claim 2 does not require a primary cabinet.
Claim 2 recites the limitation "the components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the ground surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "wherein the temperature range is stable at a suitable level." The term "suitable" is a relative term that renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "wherein the temperature range is stable at a suitable level" is indefinite.
Claim 4 recites the limitation "relatively low-cost plastic material." The term "relatively low-cost" is a relative term that renders the claim indefinite.  The term "relatively low-cost" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "relatively low-cost plastic material" is indefinite.
Claim 4 recites the limitation "such as polypropylene or polyethylene." The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "best heat transfer." The term "best" is a relative term that renders the claim indefinite.  The term "best" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "best heat transfer" is indefinite.
Claim 4 recites the limitation "the efficiency" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "tubular shape or else."  The phrase "or else" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or else"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "relatively low-cost plastic material." The term "relatively low-cost" is a relative term that renders the claim indefinite.  The term "relatively low-cost" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "relatively low-cost plastic material" is indefinite.
Claim 5 recites the limitation "such as an example polypropylene or polyethylene." The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the best heat transfer efficiency." The term "best" is a relative term that renders the claim indefinite.  The term "best" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "the best heat transfer efficiency" is indefinite.
Claim 6 recites the limitation "wherein a coolant pump is connected to one side of the primary heat exchanger." Claim 1, which claim 6 is directly dependent, recites the limitation "at least one coolant pump." It is unclear if "a coolant pump" recited in claim 6 is further limiting "at least one coolant pump" recited in claim 1.
Claim 6 recites the limitation "the other side" in lines 2–3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the other sides" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the heat exchanger circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the heat" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the reactions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the heat exchanger circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a conventional one." The term "conventional" is a relative term that renders the claim indefinite.  The term "conventional" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "a conventional one" is indefinite.
Claim 10 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites the limitation "wherein said primary cabinet 19 can be eliminated by placing all the components also underground." Claim 2 does not require "a primary cabinet." .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4 and 6–10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boersma et al. (US 2013/0302710 A1, Boersma).
Regarding claim 1, Boersma discloses flow battery (100, [0024]), comprising:
at least one stack (102, [0024]),
at least one negative electrolyte tank (104, [0026]),
at least one positive electrolyte tank (106, [0026]);
at least two pumps (116, 118, [0026]);
a primary cabinet (160, [0027]);
an underground container (160) for the negative electrolyte tank (104) and the positive electrolyte tank (106, [0027]);
at least one secondary heat exchanger (126, 136, [0028]);
at least one primary heat exchanger (122, 130, [0028]);
at least one coolant pump (124, 134, [0028]); and
wherein said primary cabinet (160) is disposed above ground level (Fig. 1A, [0024]).
Sahu (US 7,919,204 B2), which Boersma incorporates in its entirety at paragraph [0027], discloses a flow battery (210, C4/L11–21), comprising:
an underground container (206) for the negative electrolyte tank (120) and the positive electrolyte tank (122, C4/L28–41);
a thermal insulation (216) between said negative electrolyte and positive electrolyte tanks (120, 122) and said container (206, C4/L28–41);
the thermal insulation (216) also between said negative electrolyte tank (120) and the positive electrolyte tank (120, C4/L28–41).
The recitation that said underground container is buried below ground level does not confer patentability to the claim; since, the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114-2115.
Regarding claim 2
wherein said primary cabinet (160) can be eliminated by placing all the components also underground, inside the underground tank container (160), allowing for an access on the ground surface (Fig. 1A, [0027]).
The recitation that all components are placed underground does not confer patentability to the claim; since, the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114-2115.
Regarding claim 3, Boersma discloses all claim limitations set forth above and further discloses a flow battery:
wherein said underground tank container (160) is placed at a certain depth where the temperature range is stable at a suitable level (see temperature control system, [0027]).
Regarding claim 4, Boersma discloses all claim limitations set forth above and further discloses a flow battery:
wherein the secondary heat exchanger (126, 136) can be of tubular shape or other cross sectional shape, is composed of relatively low-cost plastic material such as polypropylene or polyethylene (see plastic, [0041]), and
wherein said secondary heat exchanger (126, 136), of tubular shape or other cross sectional shape, is in directed contact with the ground, obtaining the best heat transfer maximizing the efficiency (Fig. 1A, [0028]).
The recitation that said secondary heat exchanger is in directed contact with the ground does not confer patentability to the claim; since, the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114-2115.
Regarding claim 6, Boersma discloses all claim limitations set forth above and further discloses a flow battery:
wherein a coolant pump (124, 134) in connected to one side of the primary heat exchanger (122, 130), of tubular shape or other cross sectional shape (Fig. 1A, [0028]),
while the other side of the pump (124, 134) is connected to the secondary heat exchanger (126,136), of tubular shape or other cross sectional shape (Fig. 1A, [0028],
wherein the other sides of both primary and secondary heat exchanger (122, 126, 130, 136) are reciprocally connected to each other creating a single circuit (Fig. 1A, [0028]).
claim 7, Boersma discloses all claim limitations set forth above and further discloses a flow battery:
wherein a glycol ethylene or other anti freezing compound solution is used inside the heat exchanger circuit (see glycol, [0042]).
Regarding claim 8, Boersma discloses all claim limitations set forth above and further discloses a flow battery:
wherein the heat produced by the reactions is dissipated in the ground by means of the heat exchanger circuit (Fig. 1A, [0040]).
Regarding claim 9, Boersma discloses all claim limitations set forth above and further discloses a flow battery:
wherein the size is more compact than a conventional one (Fig. 1A, [0024]),
whereas the tanks (104, 106) that are placed underground, are also protected by potential damage derived by external impacts (Fig. 1A, [0024]).
The recitation that said tanks are placed underground does not confer patentability to the claim; since, the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114-2115.
Regarding claim 10
wherein the underground tank container (160) has an additional function as a spillage containment vessel (Fig. 1A, [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boersma (US 2013/0302710 A1) in view of Horne et al. (US 2010/0003545 A1, hereinafter Horne).
Regarding claims 1, 2, 4, 5, and 9, Boersma discloses flow battery (100, [0024]), comprising:
at least one stack (102, [0024]),
at least one negative electrolyte tank (104, [0026]),
at least one positive electrolyte tank (106, [0026]);
at least two pumps (116, 118, [0026]);
a primary cabinet (160, [0027]);
an underground container (160) for the negative electrolyte tank (104) and the positive electrolyte tank (106, [0027]);
at least one secondary heat exchanger (126, 136, [0028]);
at least one primary heat exchanger (122, 130, [0028]);
at least one coolant pump (124, 134, [0028]); and
wherein said primary cabinet (160) is disposed above ground level (Fig. 1A, [0024]);
wherein all the components are inside the underground tank container (160), allowing for an access on the ground surface (Fig. 1A, [0027]);
wherein the secondary heat exchanger (126, 136) can be of tubular shape or other cross sectional shape, is composed of relatively low-cost plastic material such as polypropylene or polyethylene (see plastic, [0041]), and
wherein said secondary heat exchanger (126, 136), of tubular shape or other cross sectional shape, is in directed contact with the ground, obtaining the best heat transfer maximizing the efficiency (Fig. 1A, [0028]);
wherein the size is more compact than a conventional one (Fig. 1A, [0024]),
whereas the tanks (104, 106) that are placed underground, are also protected by potential damage derived by external impacts (Fig. 1A, [0024]); and
wherein the primary heat exchanger (122, 130), of tubular shape or else, may be made of low-cost plastic material such as an example polypropylene or polyethylene (see plastics, [0040]).
Sahu (US 7,919,204 B2), with Boersma incorporates in its entirety at paragraph [00027], discloses a flow battery (210, C4/L11–21), comprising:
an underground container (206) for the negative electrolyte tank (120) and the positive electrolyte tank (122, C4/L28–41);
a thermal insulation (216) between said negative electrolyte and positive electrolyte tanks (120, 122) and said container (206, C4/L28–41);
the thermal insulation (216) also between said negative electrolyte tank (120) and the positive electrolyte tank (120, C4/L28–41);
Boersma does not explicitly disclose:
wherein said underground container is buried below ground level;
all the components are place underground;
said secondary heat exchanger is in directed contact with the ground;
wherein said tanks are placed underground; and
wherein the primary heat exchanger is placed inside both the electrolyte tanks in direct contact with the electrolyte, obtaining the best heat transfer maximizing efficiency.
Horne discloses a flow battery comprising an underground container (see below-grade vault, [0139]) for a negative electrolyte tank (26) and a positive electrode tank (28); wherein said underground container is buried below ground level (see below-grade vault, [0139]); all the components are place underground (see below-grade vault, [0139]); a secondary heat exchanger is in directed contact with the ground (see buried, [0139]); wherein said tanks (26, 28) are placed underground (see below-grade vault, [0139]); and wherein a primary heat exchanger is placed inside both the electrolyte tanks in direct contact with the electrolyte, obtaining the best heat transfer maximizing efficiency (see heat exchanger within tank, [0075]) to improve the containment of the electrolytes (see secondary containment, [0139]). Boersma and Horne are analogous art because they are directed to flow batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the container of Boersma underground as taught by Horne in order to improve the containment of the electrolytes.
Regarding claim 3, Boersma discloses all claim limitations set forth above and further discloses a flow battery:
wherein said underground tank container (160) is placed at a certain depth where the temperature range is stable at a suitable level (see temperature control system, [0027]).
Regarding claim 6
wherein a coolant pump (124, 134) in connected to one side of the primary heat exchanger (122, 130), of tubular shape or other cross sectional shape (Fig. 1A, [0028]),
while the other side of the pump (124, 134) is connected to the secondary heat exchanger (126,136), of tubular shape or other cross sectional shape (Fig. 1A, [0028],
wherein the other sides of both primary and secondary heat exchanger (122, 126, 130, 136) are reciprocally connected to each other creating a single circuit (Fig. 1A, [0028]).
Regarding claim 7, Boersma discloses all claim limitations set forth above and further discloses a flow battery:
wherein a glycol ethylene or other anti freezing compound solution is used inside the heat exchanger circuit (see glycol, [0042]).
Regarding claim 8, Boersma discloses all claim limitations set forth above and further discloses a flow battery:
wherein the heat produced by the reactions is dissipated in the ground by means of the heat exchanger circuit (Fig. 1A, [0040]).
Regarding claim 10, Boersma discloses all claim limitations set forth above and further discloses a flow battery:
wherein the underground tank container (160) has an additional function as a spillage containment vessel (Fig. 1A, [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.